Case 5:20-cv-10829-JEL-APP ECF No. 455, PageID.11695 Filed 12/10/20 Page 1 of 8




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Janet Malam,
                  Petitioner-Plaintiff,
                                          Case No. 20-10829
 and
                                          Judith E. Levy
 Qaid Alhalmi, et al.,                    United States District Judge

                Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

 v.

 Rebecca Adducci, et al.,

             Respondent-Defendants.

 ________________________________/

                         TENTH ORDER ON BAIL
                                 [416]

       Petitioner-Plaintiffs Qaid Alhalmi, Waad Barash, Lenche Krcoska,

 Yohandry Ley Santana, Janet Malam, Sergio Perez Pavon, Damary

 Rodriguez Salabarria, Emanuel Rosales Borboa, and Amer Toma

 (collectively “Petitioners-Plaintiffs”) are all individuals whom the Court

 previously ordered to be released pursuant to preliminary injunctions

 entered between April and June of 2020. (ECF Nos. 33, 41, 68, 90, 127.)

 Under the preliminary injunctions, Defendants were restrained from
Case 5:20-cv-10829-JEL-APP ECF No. 455, PageID.11696 Filed 12/10/20 Page 2 of 8




 arresting Petitioner-Plaintiffs for civil immigration detention purposes

 “until the State of Emergency in Michigan (related to COVID-19) [wa]s

 lifted or under further Court Order stating otherwise.” (ECF No. 33,

 PageID.727–728); (see also ECF Nos. 41, 68, 90, 127.)

      On October 2, 2020, the Michigan Supreme Court held that

 Governor Gretchen Whitmer lacked the authority to extend the COVID-

 19-related state of emergency in Michigan beyond April 30, 2020. In re

 Certified Questions From United States Dist. Court, W. Dist. of Michigan,

 S. Div., ___ Mich. ___ (Oct. 2, 2020). In light of this decision, the Court

 determined that it would review “expedited and streamlined bail

 applications” in which Plaintiffs would submit a motion to consider the

 Petitioner-Plaintiffs for bail through the previously-established bail

 process as well as a notice regarding the Petitioner-Plaintiffs’ proposed

 custodians. E-mail from Cassandra J. Thomson, Law Clerk to Judge

 Judith E. Levy, to My Khanh Ngo, Staff Attorney with the American Civil

 Liberties Union (October 23, 2020, 14:07 EST) (on file with the Court).




                                      2
Case 5:20-cv-10829-JEL-APP ECF No. 455, PageID.11697 Filed 12/10/20 Page 3 of 8




       On November 19, 2020, Plaintiffs submitted a joint bail application

 and notice of custodian information for Petitioners-Plaintiffs.1 (ECF No.

 416.) On November 30, 2020, Defendants filed a response. (ECF No. 429.)

 On December 7, 2020, Plaintiffs filed a reply. (ECF No. 450.)

       After reviewing the application and briefing, the Court grants bail

 for Petitioner-Plaintiffs Alhalmi, Barash, Krcoska, Ley Santana, Malam,

 Perez Pavon, Rodriguez Salabarria, Rosales Borboa, and Toma.

       I.    Eligibility for Bail

       The Sixth Circuit has recognized the district court’s “inherent

 authority” to grant a habeas petitioner release on bail pending

 adjudication of the petition’s merits. Nash v. Eberlin, 437 F.3d 519, 526

 n.10 (6th Cir. 2006). “The district court may release petitioners on bail if

 there is a ‘substantial claim of law’ and the existence of ‘some

 circumstance making [the motion for bail] exceptional and deserving of

 special treatment in the interests of justice.’” Id. (citing Lee v. Jabe, 989

 F.2d 869, 871 (6th Cir. 1993)).


 1Plaintiffs’ bail application submitted on November 19, 2020, originally also sought
 bail for Tomas Cardona Ramirez. (ECF No. 416.) On December 1, 2020, the Court
 granted Defendants’ emergency motion to re-detain Cardona Ramirez upon learning
 that Cardona Ramirez had cut his GPS tether and absconded. (ECF No. 437.) In
 Plaintiffs’ reply submitted on December 7, 2020, Plaintiffs withdrew the bail
 application for Cardona Ramirez. (ECF No. 450, PageID.11575.)
                                          3
Case 5:20-cv-10829-JEL-APP ECF No. 455, PageID.11698 Filed 12/10/20 Page 4 of 8




      Unfortunately, circumstances have changed for the worse since the

 Petitioner-Plaintiffs were first released. When the Court granted the

 preliminary injunctions releasing Malam (ECF No. 33), and Toma (ECF

 No. 41), from custody, there were zero confirmed cases of COVID-19 at

 Calhoun County Correctional Facility (“CCCF”). (ECF No. 381,

 PageID.10189.) By the time Alhalmi, Rodriguez Salabarria, Rosales

 Borboa, Barash, Krcoska, Ley Santana, and Perez Pavon were released

 in May and June of 2020, CCCF had had a total of six positive cases

 throughout the pandemic. (ECF No. 127, PageID.4188–4190.) Now, as

 the Court considers the Petitioner-Plaintiffs’ applications for bail, CCCF

 has been in a COVID-19 outbreak for approximately a month. (See ECF

 Nos. 365, 388.) As of December 4, 2020, a total of 64 detainees and

 inmates, as well as six staff members, have tested positive for COVID-

 19. (See ECF No. 450, PageID.11576 (outlining the progression of

 additional positive cases at CCCF reported since November 2, 2020).)

 Additionally, the current state of the COVID-19 pandemic has surpassed

 previous records recorded in April of 2020. See 'Never expected this to

 happen in the US': How the COVID-19 pandemic exploded from March to

 December,          USA          Today         (Dec.         8,        2020),


                                      4
Case 5:20-cv-10829-JEL-APP ECF No. 455, PageID.11699 Filed 12/10/20 Page 5 of 8




 https://www.usatoday.com/story/news/health/2020/12/08/covid-19-

 pandemic-changed-since-march-more-deaths-vaccine/3782671001/

 [https://perma.cc/C8SR-7PP9]. (“Only eight days since the start of the

 pandemic have seen more than 2,500 deaths in the U.S. Four were in

 April. Four are in December.”).

      On November 30, 2020, the Court found that “[t]he habeas

 litigation group members continue to raise substantial claims of law”

 because group members “continue to show a likelihood of success on the

 merits of their due process claim challenging their continued detention

 at CCCF during the COVID-19 pandemic.” (ECF No. 430, PageID.11345,

 11348.) Additionally, the Court found that “COVID-19 presents special

 circumstances making the bail applications exceptional.” (Id. at

 PageID.5295.)

      The Court continues to find that these group members raise

 substantial claims of law and that COVID-19 presents special

 circumstances making the bail applications exceptional. The Court will

 continue to evaluate individual bail applications on a conditional basis

 while awaiting the completion of the expert inspections of CCCF.

      II.   Individual Bail Applications


                                      5
Case 5:20-cv-10829-JEL-APP ECF No. 455, PageID.11700 Filed 12/10/20 Page 6 of 8




      The Court has previously considered the applications of each of the

 Petitioner-Plaintiffs in great detail and determined that each individual

 could be safely released into the community and was to be released from

 custody. (ECF Nos. 33, 41, 68, 90, 127.)

      In opposition to Petitioner-Plaintiffs’ continued release, Defendants

 present information outlining multiple violations of the Court’s order to

 quarantine committed by Alhalmi, Barash, and Perez Pavon in the

 interim since their release from custody. (ECF No 429, PageID.11338–

 11139); (see also ECF No. 381-10.) These violations occurred in May,

 June, and July of 2020. (Id.)

      In response, Plaintiffs argue that there has been no evidence

 presented that any of the nine Petitioner-Plaintiffs have been involved in

 criminal activity or failed to report for supervision in the months since

 their release. (ECF No. 450, PageID.11580.) Plaintiffs also submitted

 declarations made by Alhalmi, Alhalmi’s wife, Barash, and Perez Pavon,

 offering their explanation of each violation of quarantine outlined by

 Defendants. (ECF Nos. 450-2, 450-3, 450-4, 450-5.)

      The Court has read these declarations as submitted by Plaintiffs

 and is satisfied by the explanations presented. Based on these


                                      6
Case 5:20-cv-10829-JEL-APP ECF No. 455, PageID.11701 Filed 12/10/20 Page 7 of 8




 declarations, the Petitioner-Plaintiffs’ conduct in the months since their

 release, and the briefing considered when evaluating Petitioner-

 Plaintiffs’ motions for preliminary injunctions, the Court finds that each

 of the Petitioner-Plaintiffs does not present a flight risk or danger to the

 community. Accordingly, Petitioner-Plaintiffs are granted bail.

      III. Conclusion

      For the reasons stated above, the Court grants bail for Petitioner-

 Plaintiffs Alhalmi, Barash, Krcoska, Ley Santana, Malam, Perez Pavon,

 Rodriguez Salabarria, Rosales Borboa, and Toma. Each of the Petitioner-

 Plaintiffs is subject to the conditions outlined in this Court’s August 12,

 2020 order. (ECF No. 179.) Their continued release under the bail process

 is to follow the bail process and standard Conditions of Release previously

 set forth. (See ECF Nos. 166, 177, 179, 243.)

      IT IS SO ORDERED.

 Dated: December 10, 2020           s/Judith E. Levy
 Ann Arbor, Michigan                JUDITH E. LEVY
                                    United States District Judge




                                      7
Case 5:20-cv-10829-JEL-APP ECF No. 455, PageID.11702 Filed 12/10/20 Page 8 of 8




                      CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on December 10, 2020.


                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      8
